Citation Nr: 1507458	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-32 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for histrionic personality disorder.  

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), panic disorder with agoraphobia, and bipolar disorder.  


REPRESENTATION

Veteran represented by:	Paul Bradley, Claims Agent


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board has rephrased the Veteran's claims for service connection for PTSD, panic disorder with agoraphobia, and bipolar disorder as one claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, panic disorder with agoraphobia, and bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from May 2012 to October 2012 that are pertinent to the present appeal.  In the October 2012 Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claims. Accordingly, the Board finds no prejudice in proceeding with the present decision.  

In her November 2012 VA Form 9, the Veteran requested a hearing before a member of the Board.  In a November 2012 statement, the Veteran, through her representative, stated that she no longer wanted a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014). 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for histrionic personality disorder was denied in a May 2007 rating decision which she did not appeal.  

2.  Evidence received since the May 2007 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1. The May 2007 rating decision denying service connection for histrionic personality disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).   

2. No new and material evidence has been received since the May 2007 rating decision which denied service connection for histrionic personality disorder; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  Prior to initial adjudication, an April 2010 letter satisfied the duty to notify provisions with regard to the Veteran's petition to reopen a previously denied claim for service connection for histrionic personality disorder.  With regard to the duty to assist, the Veteran's service treatment records (STRs), service personnel records, VA medical treatment records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  The Veteran was not provided an examination in conjunction with her petition to reopen a claim for service connection for histrionic personality disorder.  However, VA is not required to provide examinations for a petition to reopen a previously denied claim unless it is first reopened.  38 C.F.R. §  3.159(c) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.  

II. New and Material Evidence

In May 2007, the RO denied the Veteran's claim for service connection for histrionic personality disorder on the basis that it was congenital.  She did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the May 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

After the May 2007 denial, the RO obtained the Veteran's service personnel records.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring the submission of new and material evidence.  Service records related to a claimed in-service event, injury, or disease are relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) (2014).  However, in this case, the service personnel records obtained by the RO were duplicative of the service personnel records the Veteran submitted with her original claim for service connection for histrionic personality disorder in November 2006.  Therefore, the issue is properly characterized as a petition to reopen a previously denied claim.  

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the May 2007 denial, the record consisted of the Veteran's service treatment records and service personnel records.  Since that time, the RO received her SSA records, private treatment records, VA treatment records, PTSD stressor statement, and the report of her October 2012 VA mental disorders examination.  All of this evidence is new.  The RO also obtained duplicate copies of her service personnel records, which the Veteran had submitted in November 2006.  The new evidence of record does not pertain to histrionic disorder other than to show that this disorder has been diagnosed.  Because her claim was not originally denied due to a lack of a diagnosis, and because the new evidence does not relate to an unestablished fact necessary to substantiate the claim, the evidence is not material.  

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim for service connection for histrionic personality disorder.  The claim is not reopened.  38 U.S.C.A. § 5108 (West 2014).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As no new and material evidence has been submitted, the claim for service connection for histrionic personality disorder is not reopened.


REMAND

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).  To rebut the presumption of soundness the burden is on VA to satisfy a two-prong test by showing "...by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

VA may rebut the second prong of the presumption of soundness  "...through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id

The "...presumption of soundness strongly favors the conclusion that any occurrence of injury or disease during service establishes that the in-service medical problems were incurred in the line of duty..." but "...it does not necessarily follow, however, that an unrebutted presumption of soundness will lead to service connection for the disease or injury," as the appellant still has to demonstrate a current disability and a nexus between her current disability and the injury or disease in service.  Id. at 236.

The Veteran's entry examination did not note a psychiatric problem.  Therefore, the presumption of soundness attaches.  In an April 1989 STR for psychiatric treatment, it was noted that the Veteran had "longstanding depression and issues of childhood sexual abuse."  She reported seeking psychiatric assistance prior to service.  At her October 2012 VA examination, the Veteran reported childhood physical and sexual abuse.  Based upon the Veteran's statements, the examiner concluded that the Veteran's anxiety began prior to service.  A bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness; however, a medical report based on statements by the Veteran can serve to provide clear and unmistakable evidence to rebut the presumption of soundness. Miller v. West, 11 Vet. App. 345, 347 (1998).  Based upon the STRs, the Veteran's own reports, and the finding of the VA examiner, the Board finds that there is clear and unmistakable evidence that the Veteran had a psychiatric disorder prior to service.  

The record does not contain clear and unmistakable evidence that the Veteran's pre-existing psychiatric disorder was not aggravated by service.  Significantly, she was provided with psychiatric treatment in service and reported depression and nervous trouble in her May 1988 report of medical history for separation.  Although the October 2012 VA examiner stated that the probability of aggravation was "low," and that there was no "compelling" evidence to support causation or aggravation beyond the natural course of her mental disorder, there is no "affirmative evidence" demonstrating that there was clearly and unmistakably no aggravation.  Id. at 235.  Therefore, the presumption of soundness is not rebutted.  However, the Veteran still has to demonstrate a current disability and a nexus between her current disability and the injury or disease in service.  Id. at 236.

The October 2012 VA examiner did not provide opinions with regard to psychiatric disabilities that were diagnosed during the appeal period.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Therefore, opinions are needed with regard to bipolar disorder and panic disorder with agoraphobia.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the October 2012 examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. An April 1989 STR for a psychiatric problem.  

ii. A February 2010 statement from P. B., CSW that the Veteran received treatment at Valley Mental Health for PTSD, mood disorder not otherwise specified, and panic disorder with agoraphobia.  

iii. An April 2010 statement from L. M., LCSW that the Veteran received treatment at Valley Mental Health for bipolar disorder, PTSD, and panic disorder with agoraphobia.  

iv. The report of the October 2012 VA examination.  

v. The Veteran's statements in both her November 2012 VA Form 9s.

c. The examiner must provide a diagnosis for each psychiatric disability found during the appeal period, including whether she had bipolar disorder, mood disorder, and panic disorder with agoraphobia at the time she filed her claim in April  2010.  The Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) must be used.  For each diagnosis, the examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.
	
d. For the purposes of the opinion, the examiner is advised that the Board has found that the presumption of soundness has not been rebutted by clear and unmistakable evidence showing that the Veteran's psychiatric disorder preexisted service and was NOT aggravated during service.  Therefore, VA must presume to have been sound upon entry.  

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


